ORDER
PER CURIAM:
Lester Bradley appeals the denial of his Rule 24.035 motion for postconviction relief without an evidentiary hearing. Mr. Bradley sought to vacate his convictions for one count of first degree statutory sodomy, section 566.062, RSMo 1994, and two counts of second degree child molestation, section 566.068, RSMo 1994, and sentences of 15 years imprisonment on the statutory sodomy count and concurrent one year sentences on each of the child molestation counts. He claims that his guilty plea was not knowingly and voluntarily’entered because plea counsel failed to clearly communicate the state’s plea bargain offer. The judgment of the motion court is affirmed. Rule 84.16(b).